DETAILED ACTION
1.	This Office Action is responsive to amendments filed for No. 17/569,736 on October 28, 2022. Please note Claims 1, 4-6 and 9-12 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are found in Claim 6, as follows:

a data decoding module, configured to…

a frame interval calculation module, configured to…

a data buffer unit for current frame, configured to…

a data buffer unit for previous frame, configured to…

a buffer unit for transition frame step value, configured to…

a display grayscale switching module, configured to…

For the above limitations, please note Figure 4, [0037] which discloses these are all modules found within a device and each has a specific/tangible/physical role to carry out the claimed invention. For example, a processor is used for decoding and calculation aspects,  a memory is used as a buffer unit, a PWM output module is used for grayscale switching, etc.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 4, 6, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by An et al. ( US 2021/0327367 A1 ).

	An teaches in Claim 1:
	A method for improving gradient effect of LED lamps ( Figure 1, [0013], [0050] disclose a display device 100 which has a plurality of pixels, each with a light emitting diode, as shown in Figure 2, for example ) comprising the following steps:
S1. Decoding an input signal to obtain display grayscale data ( Figure 11, [0061], [0100] disclose input image data IDAT being analyzed to determine a total luminance data TLD (read as obtaining grayscale data). Please note Figure 11, step S730 );
S2. Dynamically adjusting a frame number of transition frames according to a frame interval
time ( Figures 9 and 11, [0101] discloses aspects of determining frame stress FS, which is determined by considering a number of factors, including the total luminance data, etc. BY storing M frame periods with respective frame stress values, an average can be calculated. To clarify, the previous frame is considered when making an adjustment (transition). Figure 12, [0105] discloses an example in which frame stress FS is changed from a first frame stress to a second frame stress in a first frame period FP1, by gradually changing the target compensation voltage level TCVL from TCVL1 to TCVL2. This is done during transition time TT (read as a frame interval time). The number of frames is dynamically adjusted based on the difference between TCVL1 and TCVL2. Furthermore, please note transition time TT corresponds to a plurality of frame periods (see storing a unit time UT as a frame number) with the goal of gradually changing the target compensation voltage level to allow for smooth luminance changes );
	wherein the frame number of transition frames = the frame interval time / a transition frame step time, that is:
n=T/t,
wherein n denotes the number of transition frames, T denotes the frame interval time between the display grayscale of a previous frame and the display grayscale data of a current frame, and t denotes the transition frame step time. ( Figure 12, [0105] disclose that a number of unit times UT defines the number of transition frames, the transition time TT is the frame interval time and UCA defines the transition frame step time. UT is indeed equal to TT/UCA, as is shown. To clarify, the number of frames is determined as the length of the total period divided by the step length of each frame/unit time. To clarify, Figure 12 shows the transition time is based on the grayscale of the previous (TCVL1) and the current (TCVL2). This is apparent when looking at FP2 and the transition TT is longer and this is because TCVL2 to the new, unmarked TCVL voltage level is higher and thus, takes longer to transition )
S3. Calculating a transition frame step value according to the frame number of transition
frames, the display grayscale data of the previous frame, and the display grayscale data of the
current frame ( Figure 12, [0105] disclose the first frame transitioning to the second frame, i.e. needing to come from initial TCVL1 (read as previous frame) to TCVL2 (read as current frame) and this is done during the transition time TT. By calculating the new target level TCVL2 and knowing the level of TCVL1, a plurality of unit time UT can be determined as well as a unit change amount UCA (read as a frame step value). To clarify, the goal is for a smooth change and if the target level TCVL2 were smaller or greater, then a different amount of unit times and step times would be calculated (for example, seeing the change from TCVL2 to TCVL3 means a longer transition time with more unit time/frame periods, as shown) ); 
	wherein the transition frame step value is calculated by
	s= | x-y | / n,
wherein s denotes the transition frame step value, x denotes the display grayscale data of the previous frame, y denotes the display grayscale data of the current frame, and n denotes the
number of transition frames. ( Figure 12, [0105] disclose the same four factors as reasoned in Claim 2 and these are all related. To clarify, the step value UCA is based on the difference between the previous frame and the current frame, i.e. x-y, and the divided by the number of unit times UT, which are defined as a plurality of frames. This results in the length of each frame, i.e. step ); and
S4. At a time point of frame change, switching the display grayscale data according to the
transition frame step value, the transition frame step time, the display grayscale data of the previous frame, and the display grayscale data of the current frame. ( Figure 12, [0105] begins at FP1, the transition time TT begins, the grayscale data is gradually changed, in light of the values of UT and UCA (which again, are based on TCVL1 and TCVL2, the previous and current frame data, respectively). After the transition, the target level is reached and then steadily displayed, i.e. the standard frame data )

	An teaches in Claim 4:
	The method for improving gradient effect of LED lamps according to claim 1, wherein in
the step S4, the display grayscale data is displayed according to a rule of data of the previous frame -> data of a first transition frame -> data of a second transition frame ->  ----- -> data of a nth transition frame -----+ data of the current frame. ( Figure 12, to extrapolate, the sequencing is as follows, previous frame data, i.e. before FP1 which then leads to the entirety of a transition time, comprising all of the frame periods UT, followed by the actual image display of FP1, i.e. the current frame. Respectfully, it is clear that the previous frame has a certain luminance, resulting in TCVL1. To go from the previous frame to the current frame, the transition time is between these two frames )

	An teaches in Claim 6:
	A device for improving gradient effect of LED lamps ( Figure 1, [0013], [0050] disclose a display device 100 which has a plurality of pixels, each with a light emitting diode, as shown in Figure 2, for example. [0074], etc disclose smoothing changes (read as improving gradient effect) ), comprising:
a data decoding module, configured to decode an input signal to obtain display grayscale
data ( Figure 11, [0061], [0100] disclose input image data IDAT being analyzed to determine a total luminance data TLD (read as obtaining grayscale data). Please note Figure 11, step S730 and note Figure 1, [0061] disclose a timing controller 160 which can receive input image data IDAT with the grayscale information );
a frame interval calculation module, configured to calculate a frame interval time of the display grayscale data between a previous frame and a current frame, and dynamically adjust a frame number of transition frames according to the frame interval time ( Figures 9 and 11, [0101] discloses aspects of determining frame stress FS, which is determined by considering a number of factors, including the total luminance data, etc. BY storing M frame periods with respective frame stress values, an average can be calculated. To clarify, the previous frame is considered when making an adjustment (transition). Figure 12, [0105] discloses an example in which frame stress FS is changed from a first frame stress to a second frame stress in a first frame period FP1, by gradually changing the target compensation voltage level TCVL from TCVL1 to TCVL2. This is done during transition time TT (read as a frame interval time). The number of frames is dynamically adjusted based on the difference between TCVL1 and TCVL2. Furthermore, please note transition time TT corresponds to a plurality of frame periods (see storing a unit time UT as a frame number) with the goal of gradually changing the target compensation voltage level to allow for smooth luminance changes. Please note the controller 160, as taught in [0065], is also responsible for aspects of this operation; see compensation image data CDAT being output from the controller, as shown in Figure 1 and Figure 3 shows the compensation target determining block 350 ),
wherein the frame number of transition frames = the frame interval time / a transition frame step time, that is:
n=T/t,
wherein n denotes the number of transition frames, T denotes the frame interval time, and t denotes the transition frame step time. ( Figure 12, [0105] disclose that a number of unit times UT defines the number of transition frames, the transition time TT is the frame interval time and UCA defines the transition frame step time. UT is indeed equal to TT/UCA, as is shown. To clarify, the number of frames is determined as the length of the total period divided by the step length of each frame/unit time. To clarify, Figure 12 shows the transition time is based on the grayscale of the previous (TCVL1) and the current (TCVL2). This is apparent when looking at FP2 and the transition TT is longer and this is because TCVL2 to the new, unmarked TCVL voltage level is higher and thus, takes longer to transition );
a data buffer unit for current frame, configured to buffer the display grayscale data of the
current frame; a data buffer unit for previous frame, configured to buffer the display grayscale data of the previous frame ( Figure 9, [0101] discloses storing M frame periods to calculate the frame stress values FS and then determine a target compensation voltage level TCVL accordingly );
a buffer unit for transition frame step value, configured to calculate and buffer a transition frame step value according to the frame number of transition frames, the display grayscale data of the previous frame, and the display grayscale data of the current frame ( Figure 12, [0105] disclose the first frame transitioning to the second frame, i.e. needing to come from initial TCVL1 (read as previous frame) to TCVL2 (read as current frame) and this is done during the transition time TT. By calculating the new target level TCVL2 and knowing the level of TCVL1, a plurality of unit time UT can be determined as well as a unit change amount UCA (read as a frame step value). To clarify, the goal is for a smooth change and if the target level TCVL2 were smaller or greater, then a different amount of unit times and step times would be calculated (for example, seeing the change from TCVL2 to TCVL3 means a longer transition time with more unit time/frame periods, as shown) ), 
wherein the transition frame step value is calculated by
	s= | x-y | / n,
wherein s denotes the transition frame step value, x denotes the display grayscale data of the previous frame, y denotes the display grayscale data of the current frame, and n denotes the number of transition frames ( Figure 12, [0105] disclose the same four factors as reasoned in Claim 2 and these are all related. To clarify, the step value UCA is based on the difference between the previous frame and the current frame, i.e. x-y, and the divided by the number of unit times UT, which are defined as a plurality of frames. This results in the length of each frame, i.e. step ); and
a display grayscale data switching module, configured to switch the display grayscale data according to the transition frame step value, a transition frame step time, the display grayscale data of the previous frame and the display grayscale data of the current frame at a time point of frame change. ( Figure 12, [0105] begins at FP1, the transition time TT begins, the grayscale data is gradually changed, in light of the values of UT and UCA (which again, are based on TCVL1 and TCVL2, the previous and current frame data, respectively). After the transition, the target level is reached and then steadily displayed, i.e. the standard frame data. Please note Figure 3, [0076] which teaches of a data compensation block 360 as well )

	An teaches in Claim 9:
	The device for improving gradient effect of LED lamps according to claim 6, wherein the
display grayscale data is displayed according to a rule of data of the previous frame -> data of a
first transition frame -> data of a second transition frame -> ….. ->  data of a nth transition
frame -> data of the current frame. ( Figure 12, to extrapolate, the sequencing is as follows, previous frame data, i.e. before FP1 which then leads to the entirety of a transition time, comprising all of the frame periods UT, followed by the actual image display of FP1, i.e. the current frame. Respectfully, it is clear that the previous frame has a certain luminance, resulting in TCVL1. To go from the previous frame to the current frame, the transition time is between these two frames )

	An teaches in Claim 11:
	An LED display device, comprising at least one processor ( Figure 17, [0128] discloses a processor ) and a memory communicatively connected with the at least one processor ( Figure 17, [0128] discloses a memory device 1120 ), wherein the memory stores instructions that are executable for the at least one processor, and the instructions are executed by
the at least one processor so at to cause the at least one processor executing the method for
improving gradient effect of an LED lamps according to claim 1. ( [0130] discloses the memory device1120 may store data for operations of the electronic device 1100, which the processor executes and these operations refer to the concept of calculating frame stress and compensating for each frame of display data )

	An teaches in Claim 12:
	A non-transitory computer-readable storage medium, wherein the non-transitory
computer-readable storage medium stores computer instructions, and the computer instructions
are executed to cause a computer to execute the method for improving gradient effect of LED
lamps according to claim 1. ( [0074] disclose the transition time corresponds to a plurality of frame periods to allow for the compensation voltage to be smoothly changed, i.e. the luminance/brightness of the display to be smoothly changed, meaning the change/gradient is improved )

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over
	An et al. ( US 2021/0327367 A1 ), as applied to Claims 1 and 6, further in view of
	Kim ( US 2021/0398479 A1 ).
	
	As per Claim 5:
	An does not explicitly teach of “S5. Outputting a PWM signal according to the switched display grayscale data.”

However, in the same field of endeavor, compensation data for displays, Kim teaches of determining compensation for frame data, ( Kim, Figure 4, [0048] ). In particular, the compensation coefficients of LED chips can be applied by a PWM data calculator 350 to gradually adjust the lighting aspects of the chips, [0080], similar to An (read as grayscale switching). Respectfully, a PWM controller is well known in the art for applying the appropriate pulse widths, which An teaches in Figure 12, what Kim teaches in Figure 5, etc.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the PWM aspects, as taught by Kim, with the motivation that effective emission can be controlled for the chips, resulting in good quality/uniform luminance to the entirety of the LED package, ( Kim, [0039] ).

	As per Claim 10:
	An does not explicitly teach of “a PWM output module, configured to output a PWM signal according to the switched display grayscale data.”

However, in the same field of endeavor, compensation data for displays, Kim teaches of determining compensation for frame data, ( Kim, Figure 4, [0048] ). In particular, the compensation coefficients of LED chips can be applied by a PWM data calculator 350 to gradually adjust the lighting aspects of the chips, [0080], similar to An (read as grayscale switching). Respectfully, a PWM controller is well known in the art for applying the appropriate pulse widths, which An teaches in Figure 12, what Kim teaches in Figure 5, etc.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the PWM aspects, as taught by Kim, with the motivation that effective emission can be controlled for the chips, resulting in good quality/uniform luminance to the entirety of the LED package, ( Kim, [0039] ).

Response to Arguments
10.	Applicant’s arguments considered, but are respectfully not persuasive.
	Please note the updated rejection in light of the claim amendments. 
	While Applicant correctly notes the transition time is different depending on the grayscale levels, which help to determine the TCVL voltage levels, and even if UT and UCA unit sizes are fixed, there is still a calculation made because the transition times are different, as shown in Figure 12. This transition time is still based on the grayscale levels of the previous frame and the current frame. Applicant notes the frame interval time T is “only determined by a frame rate”, but this detail is not claimed in enough detail and as such, Applicant’s arguments are not consistent with the claim language. However, Applicant notes the frame number of transition frames is fixed, though this is not consistent with the claim language, notably for variable n. Applicant is kindly asked to clarify this point please.

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459. The examiner can normally be reached Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621